DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 3/23/22.
3.    Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 101
4.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
6.	Step 1: 
Claims 1 - 9 are drawn to a method.
Claims 10 – 20 are drawn to an apparatus.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
7.	Step 2A: 
8.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
9.	Claim 16 is exemplary: 
 	“A computer system comprising: a processor; memory coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method, comprising: automatically capturing a plurality of snapshots generated from game play of a video game being executed for a player on a server, wherein the plurality of snapshots is captured by the server during the game play and includes game state data of the game play; automatically capturing a plurality of snapshot images from the game play of the player, wherein each snapshot image corresponds to a corresponding snapshot, wherein the plurality of snapshot images is captured by the server during the game play; generating for display a timeline including a plurality of thumbnails including at least one of the plurality of snapshot images; arranging the plurality of thumbnails in the timeline to show relative progress of the game play of the player; and Reply to Non-Final Office Action mailed November 23, 2021enabling a jump into the game play through selection of a thumbnail in the timeline beginning at a jump point in the game play corresponding to a snapshot image captured for the thumbnail, wherein a snapshot corresponding to the snapshot image instantiates an instance of the video game for playing the video game beginning at the jump point in the game play where the snapshot and snapshot image were captured”.

10.	The underlined portion of claim 16 represent the abstract idea. Independent claims 1 and 10 include substantially the same abstract idea as claim 16. Dependent claims 2 – 9, 11- 15 and 17 – 20 merely further define the abstract idea and are not significantly more than the abstract idea.
11.	The claimed abstract idea is similar to abstract ideas identified by the courts:
Certain Methods of Organizing Human Activity (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).
12.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as a computer system comprising: a processor, a memory and a server.
as a computer system comprising: a processor and a server is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
13.	Step 2B: 
14.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
15.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea with a computer system comprising: a processor and a memory and a server.
16.    Applicant has claimed a computer system comprising: a processor and a memory and a server. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
17.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
18.     Following the guidance in the Berkheimer memo, Applicant is directed to
Chatani (US 20040266529, paragraph 34), showing the conventionality of these additional elements.
19.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
20.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
21.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
22.	For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	Claims 1 – 6, 8 and 10 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US 20120135804) and in view of Lewis (US 20140274387) and in view of Watari (US 20150018094) and further in view of Perlman (US 20110107220).
26.	Regarding claims 1, 10 and 16, Bender discloses a method, comprising (FIG. 7 and paragraphs 35, 37 and 61): 
capturing a plurality of snapshots (i.e. snapshots of the game 220 as described in paragraph 37) generated from game play of a video game being executed for a player (i.e. A person 210 interacting with a game 220 as described in paragraph 35) (paragraphs 35 and 37); 
capturing a plurality of snapshot images (i.e. images associated with the snapshot described in paragraph 37) from the game play of the player (i.e. A person 210 interacting with a game 220 as described in paragraph 35), wherein each snapshot image corresponds to a snapshot (i.e. a snapshot of the game 220 as described in paragraph 37)  (paragraphs 35 and 37); 
generating for display a timeline (i.e. the timeline shown in FIG. 7) including a plurality of thumbnails (i.e. the thumbnails part 730, 732 and 736 shown in FIG. 7 and described in paragraphs 37 and 61) including the plurality of snapshot images (FIG. 7 and paragraphs 35, 37 and 61; paragraphs 37 teaches a set of thumbnails can be displayed where the thumbnails are snapshots of the game 220 as it is played); 
arranging the plurality of thumbnails in the timeline to show relative progress (i.e. the progress of game 220 as described in paragraphs 30 and 37) of the game play of the player (i.e. A person 210 interacting with a game 220 as described in paragraph 35) (FIG. 7 and paragraphs 35, 37 and 61); 
Bender fails to explicitly disclose the following limitations:
and enabling a jump into the game play through selection of a thumbnail in the timeline beginning at a jump point in the game play corresponding to a snapshot image captured for the thumbnail.  
Lewis teaches:
and enabling a jump into the game play (i.e. game play associated/related to the Hole in One described in paragraph 33) with or the through selection of a marker/game event marker (i.e. a thumbnail) in the timeline beginning at a jump point (i.e. points of potential interest as described in paragraph 33) in the game play corresponding to a marker/game event marker (i.e. a snapshot image captured for the thumbnail) (abstract and paragraphs 7, 31 and 33).
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified Bender and in view of Lewis to include the aforementioned method in order to achieve the predictable result of enhanced player interest and improved player gaming experience (i.e. by allowing a player to jump into game play via a timeline/thumbnail).
The combination of Bender and Lewis fail to explicitly disclose the following limitations:
 automatically “capturing a plurality of snapshots generated from game play of a video game being executed for a player” on a server, wherein the plurality of snapshots is captured by the server during the game play and includes game state data of the game play; 
automatically “capturing a plurality of snapshot images from the game play of the player, wherein each snapshot image corresponds to a corresponding snapshot”, wherein the plurality of snapshot images is captured by the server during the game play;
Watari teaches:
 automatically capturing a plurality of snapshots generated from game play of a video game being executed for a player on a server (i.e. server 60a, 60b or 60c), wherein the plurality of snapshots is captured by the server during the game play and includes game state data (i.e. return information) of the game play (abstract and paragraph 59; paragraph 59 teaches Further, the first streaming server 60a, the second streaming server 60b, . . . , and the nth streaming server 60c record save data according to a save operation performed by the user in the middle of the game or at a time of an end of the game, and record a snapshot periodically showing data conditions within a memory or a register. These pieces of information are to enable a challenge to the game play even from the middle of the game when a user viewing the moving image requests the challenge. Such information will hereinafter be referred to as "return information.); 
automatically capturing a plurality of snapshot images from the game play of the player, wherein each snapshot image corresponds to a corresponding snapshot, wherein the plurality of snapshot images is captured by the server during the game play (abstract and paragraph 59; paragraph 59 teaches the first streaming server 60a, the second streaming server 60b, . . . , and the nth streaming server 60c record save data according to a save operation performed by the user in the middle of the game or at a time of an end of the game, and record a snapshot periodically showing data conditions within a memory or a register);
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Bender and Lewis in view of Watari to include the aforementioned method in order to achieve the predictable result of enhanced gaming data security (i.e. by utilizing a server for gaming snapshot capturing).
The combination of Bender, Lewis and Watari fail to explicitly disclose the following limitations:
wherein a snapshot corresponding to the snapshot image instantiates an instance of the video game for playing the video game beginning at the jump point in the game play where the snapshot and snapshot image were captured.
Perlman teaches:
wherein a gaming component (i.e. a brag clip part 3711 – 3715 as described in paragraph 510 or the icons associated with brag clips part 3711 – 3715 as shown in FIG. 37I) or a snapshot of the corresponding snapshot image) instantiates an instance of the video game (i.e. an instance/video game wherein the instance/video game is associated with the brag clip as described in paragraphs 265 and 285) for playing the video game beginning at the jump point (i.e. a jump point in the game play where the snapshot and snapshot image were captured as described by the combination of Bender, Lewis and Watari) in the game play (i.e. playing the video game via fly through/brag clip via the point corresponding to the beginning of the brag clip described in paragraphs 265, 285 and 512) (paragraphs 265, 285, 510 and 512 and FIG. 37I).
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Bender, Lewis and Watari in view Perlman to include the aforementioned method in order to achieve the predictable result of improved player gaming experience.
27.	Regarding claims 2, 11 and 17, Perlman also teaches:
wherein each of the plurality of thumbnails (images) described in paragraphs 510 and (i.e. snapshot images) is selectable to cause execution of the video game (i.e. the video game described in paragraphs 265 and 285) beginning at a point in the game play (i.e. a point in the game play where the corresponding snapshot image was captured) (paragraphs 265, 285, 510 and 512),
wherein a gaming component (i.e. a snapshot of the corresponding snapshot image) includes corresponding game state data (i.e. a game state sequence from the game described in paragraph 285) that allows the execution of the video game beginning at the point in the game play where the corresponding snapshot image was captured (paragraphs 265, 285, 510 and 512).
27.	Regarding claims 3, Bender also discloses wherein the each snapshot image includes a rendered image (i.e. a rendered image via the rendering described in paragraph 61) generated for the game play (paragraphs 37 and 61).   
28.	Regarding claims 4, 12 and 18, Bender also discloses:
SCEA16184USO2receiving selection of the thumbnail in the timeline (i.e. the thumbnail in the timeline described in paragraph 61), wherein the thumbnail being associated with the snapshot (paragraphs 37 and 61; paragraph 61 teaches that The user interface allows a plurality of parameters to be displayed as a function of time, synchronized to the game rendering 710. Various embodiments may have any number of selections available for the user); 
Perlman also teaches:
and executing the instance (i.e. the instance of the video game that allows the user to change the camera viewpoint as described in paragraph 285) of the video game (i.e. the video game described in paragraphs 265 and 285) based on a gaming component  (i.e. the snapshot) associated with the thumbnail that is selected (i.e. the thumbnail described in paragraph 510)  (paragraphs 265, 285, 510 and 512), 
wherein the instance of the video game begins from the jump point (i.e. the beginning of the brag clip described in paragraph 512) in the game play of the video game (i.e. the video game described in paragraphs 265 and 285) where the snapshot was captured (paragraphs 265, 285, 510 and 512).  
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Bender, Lewis, Watari in view Perlman to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
28.	Regarding claims 5, 13 and 19, Bender also discloses receiving the selection of the thumbnail from a user (i.e. the user described in paragraph 61) viewing the timeline (paragraphs 37 and 61; paragraph 61 teaches that The user interface allows a plurality of parameters to be displayed as a function of time, synchronized to the game rendering 710. Various embodiments may have any number of selections available for the user).  
29.	Regarding claims 6, 14 and 20, Bender also discloses:
receiving the selection of the thumbnail from the player viewing the timeline (i.e. the thumbnail in the timeline described in paragraph 61) while controlling the game play (i.e. the game play described in paragraphs 35 and 37) of the video game (paragraphs 35, 37 and 61; paragraph 61 teaches that The user interface allows a plurality of parameters to be displayed as a function of time, synchronized to the game rendering 710. Various embodiments may have any number of selections available for the user); 
Perlman also teaches:
jumping execution of the video game (i.e. the video game described in paragraphs 265 and 285) in association with the game play of the player to the jump point (i.e. the beginning of the brag clip described in paragraph 512) in the game play of the video game associated with the thumbnail (i.e. the thumbnail described in paragraph 510) that is selected and as executed by the new instance (i.e. a new instance of the video game that allows the user to change the camera viewpoint as described in paragraph 285) of the video game (paragraphs 265, 285, 510 and 512).  
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Bender, Lewis, Watari in view Perlman to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
30.	Regarding claims 8 and 15, Bender also discloses the snapshot includes: a snapshot image including a rendered image (i.e. a rendered image via the rendering described in paragraph 61) generated by execution of the video game in association with the game play of the player (i.e. A person 210 interacting with a game 220 as described in paragraph 35); or corresponding game state data enabling generation of an environment corresponding to the jump point in the video game where the snapshot was captured; or random seed data providing additional features for the environment;  or user saved data enabling generation of a character from the game play of the player, wherein the character has a state corresponding to the point in the video game where the snapshot was captured (paragraphs 35, 37 and 61; Bender meet the claimed limitations because Bender teaches one of four alternative claimed limitations by teaching the snapshot includes: a snapshot image including a rendered image generated by execution of the video game in association with the game play of the player).  
31.	Regarding claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US 20120135804) and in view of Lewis (US 20140274387) and in view of Watari (US 20150018094) and in view of Perlman (US 20110107220) and further in view of Murphy (US 20120302351).
32.	Regarding claim 7, the combination Bender, Lewis, Watari and Perlman teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
the jumping includes: pausing execution of the video game associated with the game play of the player.
Murphy teaches:
the jumping (i.e. jumping into a game by joining the game) includes: pausing (i.e. pausing via the pausing point described in paragraph 49) execution of the video game associated with the game play of the player (paragraph 49; paragraph 49 teaches the two users can join the game after both reach an appropriate stopping or pausing point in their respective games).
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Bender, Lewis, Watari and Perlman in view of Murphy to include the aforementioned method in order to achieve the predictable result of improved player gaming experience and enhanced player interest.
33.	Regarding claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US 20120135804) and in view of Lewis (US 20140274387) and in view of Watari (US 20150018094) and in view of Perlman (US 20110107220) and further in view of Medhurst (US 20130163956).
34.	Regarding claim 9, Bender also discloses:
a second plurality of snapshots generated from second game play of the video game being executed for a second player (i.e. a second player of the second or more/multiple players described in paragraphs 4 and 31) (paragraphs 4, 31, 35 and 37); 
capturing a second plurality of snapshot images from the second game play (i.e. a second game play described in paragraphs 4 and 37), wherein each snapshot image in the second plurality of snapshot images corresponds to a second corresponding snapshot (paragraphs 4, 31, 35 and 37); 
the combination of Bender, Lewis, Watari and Perlman teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
displaying in the timeline a second plurality of thumbnails including the second plurality of snapshot images; 
and arranging the second plurality of thumbnails in the timeline to show relative progress of the second game play of the second player.  
Medhurst teaches:
displaying in the timeline (i.e. timeline 148) a second plurality of thumbnails (i.e. the second set of thumbnails wherein the thumbnails are associated with part 152) including the second plurality of snapshot images (FIG. 4 and paragraph 23); 
and arranging the second plurality of thumbnails (i.e. the second set of thumbnails wherein the thumbnails are associated with part 152) in the timeline to show relative progress (i.e. the relative progress of the events described in paragraph 3 or the relative progress the second game play of the second player) (FIG. 4 and paragraphs 3 and 23).
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Bender, Lewis, Watari and Perlman in view Perlman to include the aforementioned method in order to achieve the predictable result of improving gaming presentation (i.e. by including the display of second set of thumbnails).


Response to Arguments
35.	Regarding claims 1 - 20, the applicant argues that the 101 rejections should be withdrawn because the claims are directed to an abstract idea (e.g. the abstract idea of organizing human activity) (Remarks, pages 9 - 10).
	The examiner respectfully disagrees.
The applicant’s claims are directed to the abstract idea of operating/providing a game with a timeline feature and a snapshot feature by following instructions, which is directed to the abstract idea of organizing human activity (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 
Therefore, The claims are directed to an abstract idea. Hence, the 101 rejections are maintained.
36.	Regarding claims 1 - 20, the applicant argues that the 101 rejections should be withdrawn because the claimed invention are directed to a practical application (Remarks, pages 10 - 11).
	The examiner respectfully disagrees.
The claimed additional elements a computer system comprising: a processor, a memory and a server in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea. 
Further, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
Therefore, the 101 rejections are maintained.
37.	Regarding claims 1 - 20, the applicant argues that the combination of Bender and Lewis fail to teach all the newly amended limitations of the claims (Remarks, pages 11 - 14).
	The examiner agrees. However, the new rejections of Bender, Lewis, Watari and Perlman teach all the newly amended limitations of the claims (See rejection above for details).

Conclusion
38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715